          Case 1:20-cv-08206-JPC Document 44 Filed 04/12/21 Page 1 of 2




                D: +1 212 225 2508
               cboccuzzi@cgsh.com



                                                       April 12, 2021
VIA ELECTRONIC CASE FILING
The Honorable John P. Cronan
United States District Court
Southern District of New York
500 Pearl Street, Room 1320
New York, NY 10007


               Re: The Bank of New York Mellon v. Samarco Mineração S.A., 1:20-cv-08206-
                   JPC, 1:20-cv-08209-JPC, and 1:20-cv-08211-JPC (S.D.N.Y.)

Dear Judge Cronan:

        This firm represents Samarco Mineração S.A. (“Samarco”) in the above-referenced
actions. We write in response to Plaintiff The Bank of New York Mellon’s April 8, 2021 letter
(the “April 8 Letter”).

       First, this past Friday, April 9, 2021, Samarco filed a petition (the “RJ Petition”) to
commence a judicial reorganization proceeding (“RJ Proceeding”) with the State Court for the
Belo Horizonte District of Minas Gerais, Brazil (the “Brazilian Court”). An RJ Proceeding is a
court-supervised restructuring proceeding that is Brazil’s analogue to Chapter 11 of the U.S.
Bankruptcy Code. The filing of the RJ Petition highlights the necessity, more than ever, of a stay
of enforcement actions against Samarco to allow the company to continue to work toward an
orderly restructuring of its financial indebtedness.

        Second, the filing of the RJ Petition in Brazil weighs against prejudgment relief sought by
Plaintiff in this proceeding. Contrary to Plaintiff’s claim in the April 8 Letter that expeditious
prejudgment relief is warranted, Plaintiff should not be allowed to obtain priority over other
creditors through this action. See Ames v. Clifford, 863 F. Supp. 175, 178 (S.D.N.Y. 1994)
(finding it improper to use N.Y. C.P.L.R. § 6201 “as a means of obtaining priority over other
creditors”); see also J.V.W. Inv. Ltd. v. Kelleher, 41 A.D.3d 233, 234 (1st Dep’t 2007) (vacating
attachment where defendant was already subject to liquidation proceedings in Bahamian court,
          Case 1:20-cv-08206-JPC Document 44 Filed 04/12/21 Page 2 of 2

Hon. John P. Cronan, p. 2


noting “the attachment merely gives plaintiffs an unwarranted priority over [Appellant’s] other
creditors, which is simply not the intended purpose of [C.P.L.R.] 6201.”).

        Third, despite Plaintiff’s assertion that Samarco has been at a “standstill,” Samarco has
recently resumed its operations and made continued progress toward an orderly restructuring of
its financial indebtedness. As Samarco continued its good faith efforts toward a consensual
restructuring, Plaintiff’s counsel has mounted a coordinated effort to bring three enforcement
actions against Samarco in Brazil on other financial obligations, totaling over USD $575 million
in additional claims. Such measures run contrary to Plaintiff’s alleged willingness to work with
Samarco toward a consensual resolution of Plaintiff’s claims, and further evidences efforts to tie
down Samarco’s assets during this critical period shortly after Samarco started to resume its
operations, when access to liquidity is paramount. As a result of the ongoing enforcement
actions against Samarco, the company had no choice but to file the RJ Petition as a means to
protect its assets and operations, continue to employ thousands of workers, and implement an
orderly restructuring of its financial indebtedness.

        Fourth, once the Brazilian Court enters an order formally accepting Samarco into the RJ
Proceeding, which is expected to occur in a matter of days, Samarco will file with the U.S.
bankruptcy court for the Southern District of New York a petition seeking recognition of the RJ
Proceeding as a foreign main proceeding under Chapter 15 of the U.S. Bankruptcy Code. Upon
recognition of the RJ Proceeding as a foreign main proceeding, the automatic stay will, as a
matter of right, protect Samarco and all of its assets in the territorial jurisdiction of the United
States.

       For the foregoing reasons, in addition to the reasons set forth in Samarco’s briefing,
Samarco respectfully requests the Court (i) grant its Motion to Dismiss, or in the Alternative,
Stay and (ii) deny Plaintiff’s Motion for an Order of Attachment and Discovery.




                                                    Respectfully submitted,


                                                    /s/ Carmine D. Boccuzzi           -
                                                    Carmine D. Boccuzzi

 cc: Antonio Perez-Marquez
 Timothy Graulich
 Matthew Cormack
